Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Digimarc Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-154524 and 333-196035) on Form S-8 and registration statement (No.333-196032) on FormS-3 of Digimarc Corporation of our reports dated February23, 2017, with respect to the consolidated balance sheets of Digimarc Corporation and subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of operations, shareholders’ equity, and cash flows, for each of the years in the three-year period ended December31, 2016, and the effectiveness of internal control over financial reporting as of December31, 2016, which reports appear in the December31, 2016 annual report on Form 10-K of Digimarc Corporation. /s/ KPMG LLP Portland, Oregon February23, 2017
